OH MOTION FOR REHEARING
May 27, 1936
Mr. Justice Wole
delivered the opinion of the court.
The appellants do not seriously challenge the general conclusions at which we have arrived. They were claiming the benefit of compensation by reason of the assignment of certain claims against the bank presented to the receiver of said bank. We held that, as the court had found that these assignments were executed as of a date after the receivership, they could not be set off to the detriment of other creditors.
We also made reference to certain letters to which the court below referred which tended to show that some of the claims were assigned as of a date subsequent to the receivership. The appellants insist that with respect to two of the claims no letters of any kind exist.
The finding of the court below was not necessarily based on the existence of these letters. It is true that the several deeds of assignment of claims or sworn statements purported to relate back to a period prior to the receivership. The court did not place any confidence in these deeds as fixing the date. The burden was on the defendants as against the receiver to show the true date of the actual assignment and this they failed to do. To show such true date was the duty of the defendants and appellants, and the court below and this court were justified in not arriving at the conclusion that said claims were transferred before the receivership. The letters were circumstantial evidence tending to show that the *852notarial assignments not being true in several eases did not show the true date of any of the assignments.
The motion to reconsider must be overruled.
Mr. Justice Córdova Dávila and Mr. Justice Travieso took no part in the decision of this case.